EXHIBIT 10.34

 

AMENDMENT TO

EXCESS BENEFIT PLAN

 

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley & Co. Incorporated Excess Benefit Plan, as amended (the “Excess Plan”),
as follows:

 

  1. Effective January 1, 2004, the first paragraph of Section I of the Excess
Plan is amended to read as follows:

 

“The Excess Benefit Plan (the “Plan”) is an unfunded plan maintained by Morgan
Stanley & Co. Incorporated for the purpose of providing additional retirement
benefits to certain key employees who participate in the Morgan Stanley
Employees Retirement Plan (the “Pension Plan”). The Plan includes an “excess
benefit plan” within the meaning of Sections 3(36) and 4(b)(5) of the Employee
Retirement Income Security Act of 1974, as amended, and provides certain
benefits under the benefit formula that applied generally under the Pension Plan
prior to January 1, 2004. The Plan is not a plan intended to be qualified under
Section 401 of the Internal Revenue Code (the “Code”).

 

  2. Effective August 31, 2002, the last sentence of the first paragraph of
Section III of the Excess Plan is amended to read as follows:

 

“Notwithstanding the foregoing, (i) only persons who have an Excess Benefit
under this Plan on December 31, 2003 may participate in this Plan on or after
January 1, 2004 and (ii) persons who are described in clause (i) of this
sentence may continue to accrue an Excess Benefit after January 1, 2004 only if
(A) the sum of their Period of Service as an Employee and age, each as of
January 1, 2004, equals 60 and (B) they have a Period of Service as an Employee
of at least 5 years as of January 1, 2004 and (C) their rate of base pay is
above $170,000 as of January 1, 2004.”

 

  3. Effective November 20, 2003, a new paragraph shall be added to the end of
Section III of the Excess Plan to read as follows:

 

“Notwithstanding the foregoing, no employee who is hired in connection with the
acquisition of certain assets of Lend Lease Corporation Limited (“Lend Lease”)
pursuant to a Purchase and Sale Agreement between Morgan Stanley Realty
Incorporated and Lend Lease dated as of June 16, 2003 shall be eligible to
participate in the Plan.”



--------------------------------------------------------------------------------

  4. Effective January 1, 2004, the first paragraph of Section IV of the Excess
Plan shall be amended to read as follows:

 

“The amount payable under this Plan to a Participant or the beneficiary of a
Participant (hereinafter referred to as the “Excess Benefit”) equals the excess
of (i) the amount payable under the Pension Plan to such Participant, determined
as if such Participant is a Grandfathered MS Participant (regardless of whether
such Participant actually is a Grandfathered MS Participant) and determined
without regard to the limitations on salary and benefits described in Section 10
of the Pension Plan or Sections 401(a)(17) and 415 of the Code or any successor
or comparable provisions, over (ii) the maximum annual benefits to which such
Participant is entitled under the Pension Plan, taking into account the terms of
the Pension Plan (as they actually apply to the Participant) and such
limitations. Such Excess Benefit shall be payable in the manner and at the times
at which such Participant’s benefits are payable under the Pension Plan;
provided, however, that a Participant who is receiving benefits in the form of a
joint and survivor annuity under the Pension Plan may elect under this Plan at
any time prior to his death that the benefit otherwise payable under the Plan to
the Participant’s spouse should the spouse survive the Participant will be
payable to the Participant’s estate for a period measured by the life of the
spouse. Notwithstanding the foregoing, effective January 1, 2004, in determining
the amount of benefits payable under the Plan, the actuarial reduction and
conversion factors that apply for purposes of benefits accrued after 2003 under
Exhibit A of the Morgan Stanley Employees Retirement Plan shall apply under this
Plan.”

 

  5. Effective January 1, 2004, Section V of the Excess Plan shall be amended to
read as follows:

 

“V. Administration of the Plan

 

“The Plan Administrator designated in the Pension Plan shall administer the
Plan, provided, however that the person or persons to whom authority over claims
and appeals under the Pension Plan have been assigned (the “Claims Authorities”)
shall have authority over claims and appeals under this Plan. The Plan
Administrator and Claims Authorities shall have authority over claims and
appeals under this Excess Plan, shall have the same rights, responsibilities and
authority under this Excess Plan as are assigned to them under the Pension Plan,
the relevant provisions of which are incorporated herein by this reference.
Interpretations of the Plan Administrator and the Claims Authorities shall be
conclusive and binding on all persons.”

 

  6. Effective January 1, 2004, all references in the Plan to the Morgan Stanley
& Co. Incorporated Pension Plan (or any predecessor plan) shall be changed to
references to the Morgan Stanley Employees Retirement Plan.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 24th day of December, 2003.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

/s/ KAREN JAMESLEY

--------------------------------------------------------------------------------

 

3